DAVIS, Judge.
Timothy Haynes appeals his habitual offender sentence for trafficking in 200 or more grams, but less than 400 grams, of cocaine, in violation of section 893.135(l).(b)(l)(b), Florida Statutes (1997). We reverse Haynes’ habitual offender sentence and remand for resentencing.
Although Haynes and the State agreed to the habitual offender sentence in a plea agreement, Haynes argues for the first time on direct appeal that the trial court erred by imposing that sentence. We agree that the habitual offender sentence is error and that Haynes may raise the issue for the first time on appeal. See Clay v. State, 750 So.2d 153 (Fla. 1st DCA 2000).
Although Clay pleaded to a trafficking charge involving between 28 and 200 grams of cocaine, in violation of subsection 893.135(l)(b)(l)(a), and Haynes pleaded to a trafficking charge involving between 200 and 400 grams of cocaine, in violation of subsection 893.135(l)(b)(l)(b); the two subsections vary only in the amount of cocaine involved. The statutory language mandating a guideline sentence is the same in both subsections, and the same analysis applies to both.
Accordingly, we reverse and remand for proceedings consistent with Clay.
ALTENBERND, A.C.J., and NORTHCUTT, J., Concur.